An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Braun on 3/04/2021.
The application has been amended as follows: 
1) Claim 1, line 5, “without the liquid having to pass through” is replaced by --to prevent the liquid from passing through--
2) Claim 1, line 11, ‘device.’ is replaced by --device,--
3) Claim 1, added --wherein the filter body forms a hollow body which is open at least at the bottom side, said air outlet opening of the filter unit being formed in a lower face of the hollow body.-- with a new line 12
4) Claim 9, lines 7-8, “without the liquid having to pass through” is replaced by --to prevent the liquid from passing through--
5) Claim 9, line 15, ‘region.’ Is replaced by --region,--
6) Claim 9, adding --wherein the filter body forms a hollow body which is open at least at the bottom side, said air outlet opening of the filter unit being formed in a lower face of the hollow body.-- with a new line 16
7) Claim 4 is cancelled. 


Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 3/10/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Contact Information
4)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762                                                                                                                                                                                                        
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
March 13, 2021